internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable index uil no case-mis no tam-131174-11 director associate area_counsel denver large business international taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference -------------------------------------------------- -------------------------- ------------------------------------ ---------------- ------- -------------------- legend taxpayer bank bank abc xyz abc corporation def corporation ----------- xyz corporation debentures date date date date date date --------------------------------------------------------------------------------------- ------------------------------ -------------------- -------------- -------------------------------------------------------------------------------- ---------------------------------------- ------------------------------- ---------------------------------------- ------------------------------------------------------------------------ -------------------- ------------------- ------------------ ------------------------- -------------- ------------------ tam-131174-11 date date date date date year year year year year a b c d e f g h i j k m n o p q r s t u v w x y z aa bb cc dd ee ff gg hh ii --------------------- --------------------- ------------------------- ------------------------- ----------------------- ------- ------- ------- ------- ------- ---- --------------- ----------------- ----- ----- ------------ ----------- --------- -------- -------- ---- ----------------- -------------------- ---- ------------------------------------------------------------------------------ ------------------- ----------------- -------- --------------- ----------- ----------------- --------------- --------------- --------------- -------- ---------------- -------------- ------- ------- -------- --------- ----- ----------- tam-131174-11 jj kk ll mm nn oo issue --------- ----------- -------------- ----------- ----------------- ------------------- --------- whether taxpayer’s exercise of the puts resulted in closed and completed transactions for federal_income_tax purposes conclusion s taxpayer’s exercise of the puts resulted in closed and completed transactions for federal_income_tax purposes facts on date taxpayer through its wholly owned and controlled_subsidiaries entered into four share option transactions transactions with bank each transaction was styled as a collar that consisted of european-style put and call options also commonly known as a variable forward_contract vfc expiring between a and b years from the effective dates of the transactions except for dates and small variations in the strike prices of the puts_and_calls under each confirmation the material terms of the transactions were otherwise identical each transaction initially involved c options and each option initially referenced one ------------------------------------------------------------------------------------------------------------------------------------------ -------------------------------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ a fifth identical share option transaction was also entered into at this time with a settlement_date of date this transaction is not at issue because taxpayer physically settled it with the pledged shares prior to date on date the agreements provided that a european option is only exercisable only at expiration of the option nevertheless as discussed below two of these options were exercised or partially exercised early tam-131174-11 share of abc stock thus each transaction initially referenced c shares of abc stock held by taxpayer for more than one year for a total of d shares by expiration the references to both the number and types of shares changed as described below pursuant to the confirmations by date trade_date taxpayer was required to deliver c shares as security for each transaction collateral shares bank thus received a perfected security_interest in the collateral shares including any additions and proceeds collectively collateral as security for taxpayer’s performance obligations under the transactions with full recourse to taxpayer all collateral was credited to a securities account opened by an affiliate of bank as the collateral custodian each transaction was styled as a collar with two options a call option call sold by taxpayer to bank and a put option put purchased by taxpayer from bank the strike_price of the put was equal to e of the initial stock value the strike_price of the call was equal to f of the initial stock value for example for transaction the strike prices of the put and call were initially dollar_figureg and dollar_figureh respectively the initial strike prices of the options in the four transactions varied slightly depending on the market_value of the stock as of the effective date of a transaction the confirmations also provided for adjustments to the strike prices of the options as well as other changes to the settlement terms such as number and type of shares including the possible creation of a share basket due to various adjustment and merger events if adjustments were made to the strike prices due to the payment of cash dividends or similar cash distributions actually received by bank with respect to the collateral shares then bank generally was required to pay these amounts to taxpayer and all other distributions excluded distributions were to be retained by bank as additional collateral ultimately due to the reorganization of abc corporation’s capital structure at date abc corporation’s spin off of its def corporation business and def corporation’s subsequent merger with xyz corporation each share of abc stock held by taxpayer was replaced with a basket consisting of hh shares of abc stock and i shares of xyz stock as a result of these various events and or distributions made with respect to the stock including extraordinary dividends_paid in year year and year the final put and call strike prices varied significantly from those provided in the initial pricing notices the confirmations required a call_premium to be paid_by bank and a put premium to be paid_by taxpayer which were netted in all four collars the call_premium paid_by bank exceeded the put premium paid_by taxpayer and after netting taxpayer received a net amount the confirmations provided that the put and call options were linked so that neither option could be transferred or terminated independently of the other if either option is exercised by physical settlement the other option is terminated automatically and neither party shall have further rights or obligations with respect to the tam-131174-11 transaction the default for settlement was cash settlement unless taxpayers requests physical settlement prior to expiration date as discussed below under the confirmations bank is entitled to terminate the transaction early under certain events including certain hedging disruption events where it experiences an increase of m basis points or more in its borrow costs for hedging its position in the collar or is unable to maintain its hedge position a hedging disruption event can be prevented if taxpayer lends shares to bank or pays the excess borrow costs bank agrees to borrow the shares under a customary stock lending agreement at taxpayer’s request as necessary to hedge bank 1’s position in the transactions taxpayer has represented that no such stock lending agreement was ever executed between the parties under the confirmations cash settlement is the default settlement mechanism for the transactions under the agreements cash settlement means that taxpayer will pay bank an amount equal to the cash_value of the difference between the strike_price of the put or call and the settlement price multiplied by the number of options exercised or deemed exercised the settlement price is the price per share as set out in the confirmation under the put bank is required to pay taxpayer an amount equal to the greater of a the excess of the strike_price over the settlement price and b zero under the call taxpayer is required to pay bank an amount equal to the greater of a the excess of the settlement price over the strike_price and b zero thus if the settlement price of a share is less than the strike_price of the put then taxpayer will receive the difference between the settlement price and the put strike_price if the settlement price of a share is greater than the strike_price of the call then bank will receive the difference between the settlement price and the call strike_price if the settlement price is less than the call strike_price and greater than the put strike_price then under the confirmations neither party is required to make a payment to the other under the confirmations taxpayer may elect physical settlement under the agreements physical settlement means that upon exercise of a put or call bank will pay the settlement price to taxpayer and taxpayer will deliver to bank the number of shares or baskets to be delivered as the case may be no shares are deliverable if neither option is exercised according to taxpayer it gave notice for physical settlement for all four transactions guaranty between taxpayer and bank also on date taxpayer and bank entered into a guaranty under which taxpayer unconditionally guaranteed_payment when due of all present and future obligations and liabilities arising out of the collar confirmations and any advances made or credit extended identical guarantees were executed for each collar transaction the tam-131174-11 guaranty gives bank the option to set-off and reduce at its option any amounts owed by it to taxpayer by amounts payable by taxpayer under the guaranty- funding transaction between taxpayer and bank the confirmations provided for a funding transaction under which bank could advance funds to taxpayer pursuant to a confidentiality agreement dated date bank or an affiliate would advance taxpayer an amount up to the value of the collateral shares the confirmations did not provide for early repayment of these advances in the event of a decline in the value of the collateral shares subsequently on date taxpayer and bank executed a loan and pledge agreement lpa under which taxpayer could obtain up to dollar_figuren commitment which was increased to dollar_figureo on date under the lpa the commitment could be increased if the market_value of the collateral shares increased or if the present_value of the puts increased if the market_value of the collateral shares increased bank would have discretion whether to increase the commitment subject_to certain conditions including whether either party has exposure at any time under the collars however the lpa indicated that the agreement would not require taxpayer to deliver anything besides the collateral if the present_value of the puts increases then bank is obligated at the request of taxpayer to increase the commitment such that the present_value of the puts were not greater than the commitment - pursuant to these agreements each transfer of cash was evidenced by a note each note referenced a specific transaction and was payable by the settlement_date of that transaction both the collateral shares and the share option transactions were pledged as collateral for the notes including all other_amounts received with respect to the collateral under the agreements if a note is outstanding as of the bth day prior to the settlement_date the collateral for the note would be used to repay the note unless taxpayer elects to pay in cash if the collateral would be used to satisfy taxpayer’s obligations under a note and the share option transactions bank agreed to release its security_interest in the collateral for this purpose in addition bank could call the outstanding notes early in the event of a default under either the notes or the transactions bank and taxpayer executed at least p notes between date and date taxpayer paid interest to bank monthly at a variable rate of q the funds were used with one exception for general corporate purposes - as of date taxpayer had incurred a total balance of dollar_figurer after the date settlements taxpayer ultimately repaid a total of dollar_figures in principal and accrued interest as the remaining share option transactions were settled the summary sheets for the four there was one borrowing of dollar_figurew on date used to retire debentures and repaid on date tam-131174-11 collar transactions show that taxpayer’s adjusted_basis in the shares include interest on the notes settlement of the share option transactions early partial settlement of transaction original settlement_date of date on date on date taxpayer settled t of the put for transaction by delivering u of its own abc shares and v of its own xyz shares to bank taxpayer received a cash payment of dollar_figurex from bank and recognized taxable gain in year on this amount as well as on a portion of the premium received on or around year dollar_figurey there remained dollar_figurez of the premium unrecognized thus with respect to transaction taxpayer continued to own aa of the shares related to this transaction as noted below settlement of remaining share option transactions at expiration in year the remaining four share option transactions were settled on their expiration dates in year pursuant to settlement terms provided for the transactions settlement would occur in three steps first taxpayer would repay the advances of cash from bank by wiring bank proceeds equal to the face_amount of the notes plus accrued interest next bank would wire the collar settlement value to taxpayer finally it was anticipated that the collars would be settled by taxpayer’s delivery of the underlying shares in the baskets instead of delivering the shares pledged as collateral for the transactions taxpayer settled the transactions with shares obtained through a master securities loan agreement msla with bank described in detail below taxpayer obtained bb shares of abc stock and cc shares of xyz stock from bank bank transferred these shares directly to bank the shares that were pledged as collateral for the transactions were then transferred directly to bank to be used as collateral under the msla the settlement terms for the collar do not specify the delivery of either borrowed or collateral shares at expiration of the four transactions the shares of abc had a quoted trading price between dollar_figuredd and dollar_figureee per share and the xyz shares were between dollar_figureff and dollar_figuregg per share based on these quoted trading prices the market price per basket consisting of hh shares of abc stock and i shares of xyz was between dollar_figurej and dollar_figurek the put price per abc share was dollar_figureii and the put price per xyz share was dollar_figurejj each basket had a put price of dollar_figurekk because the final price of each basket was less than the put price of each basket the put was exercised by taxpayer under the agreements where an option is to be physically settled the settlement price for each option i sec_5 the fifth collar was also settled at this time date by physical delivery of pledged shares and gain was recognized tam-131174-11 equal to the put price multiplied by the number of deliverable shares when the four transactions expired bank paid approximately dollar_figurell to a wholly owned subsidiary of taxpayer equal to the total number of deliverable shares per transaction multiplied by the appropriate put price per basket as discussed above when the transactions were settled taxpayer also repaid the amounts owed under the funding transactions with bank taxpayer indicated that they repaid the advances to bank and then bank paid the collar proceeds to taxpayer master securities loan agreement between bank and taxpayer as discussed above taxpayer advised that it closed out the remainder of the transactions with bank by delivery of shares obtained from bank several months before the expiration of the transactions on date taxpayer and bank executed agreements including a msla and annex that set forth the various terms and conditions for multiple future stock loans the annex provided that taxpayer was not a customer of bank and the parties were to be are acting as principals for their own accounts- in order to cover taxpayer’s settlement obligations under each of the four transactions for abc and xyz shares taxpayer advised that it executed a total of eight stock loans with bank or two per transaction each stock loan confirmation contained the specific terms of each stock loan taxpayer provided the execution dates of the various loan confirmations and the closing dates of the related transactions under these agreements bank or an affiliate as securities lender would physically transfer securities to taxpayer loaned shares as securities borrower in exchange for a physical transfer of collateral by taxpayer loan collateral a loan could not occur without these transfers unless otherwise agreed to by the parties under the stock loan bank as lender was obligated to deliver the shares to taxpayer or its designee as noted above ultimately bank transferred the loaned shares directly to bank and bank transferred the shares pledged as collateral for the transactions directly to bank where they became loan collateral neither the agreements nor the stock loan confirmations provide an expiration date for the stock loans however either party may terminate a stock loan by giving three days notice under the msla taxpayer was to acquire all incidents_of_ownership in the borrowed shares- under the msla bank remains entitled to all distributions made with respect of the loaned shares such distributions include any distribution made with respect to the loaned shares such as cash all other_property stock_dividends and other distributions cash distributions received by taxpayer are to be paid_by taxpayer to bank and non-cash distributions are added to the loaned shares -- the loan collateral could consist of any property mutually agreed to by the parties as noted above the loan collateral was in fact the same type and number of the loaned shares ie non-cash loan collateral which was specifically contemplated by the agreements because the loan collateral and the loaned shares were the same the tam-131174-11 value of the loan collateral always equaled the value of the loaned shares bank has the first priority secured interest in the loan collateral and is required to segregate it from its other assets the loan collateral was initially transferred to an account with bank taxpayer is entitled to all distributions made on non-cash loan collateral same definition of distributions for both loan collateral and loaned shares taxpayer is to pay any cash distributions received with respect to the loan collateral to bank and any non-cash distributions become additional loan collateral originally under the msla bank was permitted to retransfer or rehypothecate the loan collateral however notwithstanding the msla bank agreed not to rehypothecate the loan collateral unless taxpayer consents in writing or a stock loan is terminated or other default events occur taxpayer has advised that the loan collateral has not been lent to bank under the agreements taxpayer is required to pay a loan fee to bank based on the market_value of the loaned shares since the loan collateral for the stock loan is not cash and such fee is payable either periodically or upon termination of the loan taxpayer has advised that share lending fees of dollar_figuremm were paid to bank during year in general the msla provides that all of the agreements between bank and taxpayer comprise a single agreement and that the parties agree that their respective obligations and rights under the stock loans may be offset and netted against each other note that because the loan collateral is the same type and amount of property as the loaned shares the msla appears to require that any cash distributions bank is obligated to pay to taxpayer with respect to the loan collateral and taxpayer is obligated to pay to bank with respect to the loaned shares be offset similarly non-cash distributions with respect to the loan collateral and the loaned shares should also offset such that the amount of the loan collateral and loaned shares would not increase these assumptions appear to have been confirmed by the taxpayer currently our understanding is that the stock loans are ongoing and that taxpayer has no plans to close out the stock loans at this time taxpayer’s position the field_office believes taxpayer will report on their year federal_income_tax return a sec_1259 constructive_sale gain of dollar_figurenn the inclusion of this amount is not in dispute the field_office also believes that since taxpayer did not disclose the deferred gain amount in its disclosures it does not plan to report the deferred gain of dollar_figureoo taxpayer proposes treating the settlement of the puts in year as open transactions with a recognized capital_gain of dollar_figurenn under sec_1259 taxpayer proposes to treat the pledged shares as its appreciated_financial_position under sec_1259 the values of the tam-131174-11 abc and xyz shares used in its gain calculation were the quoted market prices at the settlement dates the tax basis of the abc and xyz shares included both the taxpayer’s historical basis in the shares and capitalized_interest paid to bank pursuant to the loan agreement dated date the interest was not deducted on prior year tax returns taxpayer asserts that a straddle was created by the loan agreement and the interest on the loan was properly capitalized under sec_263 and added to the basis of the underlying stock the straddle that was created involves a short position and a long position the short position was the loan under the collars secured_by the underlying abc and xyz shares the long position was holding other abc and xyz shares therefore the capitalized_interest was added to the tax basis of the abc and xyz shares at the time of the sec_1259 gain calculation under sec_1092 taxpayer has stated that at the expiration dates of the collars it elected physical settlement under the contracts and delivered an aggregate of bb abc shares and cc xyz shares to bank bank was required to make cash payments to taxpayer equal to the put price multiplied by the number of shares underlying the puts because taxpayer wanted to retain the abc and xyz shares that it held it borrowed bb abc shares and cc xyz shares from bank and delivered these borrowed shares to bank to settle the collars taxpayer asserts that the delivery of the borrowed shares to settle the collar contracts is a short_sale and a constructive_sale of bb abc shares and cc xyz shares under sec_1259 of the internal_revenue_code however taxpayer argues that the deemed gain is limited by the quoted market price of the pledged shares as opposed to the fair_market_value of the collars on the date the collars were settled taxpayer designated the bb abc shares and the cc xyz shares as the shares deemed sold for sec_1259 purposes taxpayer is recognizing dollar_figurenn capital_gain under sec_1259 on the year ------ tax_return which is the difference between taxpayer’s basis in the shares deemed constructively sold and their fair_market_value taxpayer claims that the dollar_figurew premium payments premiums remaining after partial settlement in year should not be recognized in year when the collars are settled it claims that its settlement of the puts is consistent with a typical short_sale transaction in which the short seller first contracts to sell the shares at a fixed price and then borrows the shares to settle the sale contract taxpayer claims that the physical settlement of the puts with shares borrowed from bank is treated as a short_sale and the transaction should be treated as open until such time as taxpayer delivers abc and xyz shares to bank to close out its short position taxpayer claims that the cash prepayment of dollar_figurew is treated as additional proceeds received in connection with a short_sale of the abc and xyz shares delivered to settle the puts taxpayer relies on revrul_78_182 1978_1_cb_265 in that ruling the premium received for writing a put option is not included in income at the time of receipt but is carried in a deferred account until the writer engages in a closing_transaction tam-131174-11 under its short-sale theory taxpayer claims that there is an open_transaction and the recognition of the premium is deferred taxpayer also claims that the dollar_figured paid at the time of settlement of the puts is not recognized and becomes part of the open_transaction taxpayer is relying on sec_1_1233-1 sec_1259 revrul_2004_15 2004_1_cb_515 and revrul_72_478 1972_2_cb_487 to continue to defer the gain under the short_sale it is relying on revrul_78_182 to continue to defer the gain on the cash prepayment law and analysis under all four transactions at issue in this case taxpayer exercised the puts while the calls lapsed unexercised because the value of the stock baskets had fallen below the strike_price of the puts as discussed above taxpayer elected physical settlement with respect to all four puts pursuant to the terms of the agreements in summary the steps of the settlement were as follows taxpayer repaid the cash advances from bank pursuant to the lpa bank wired the put settlement value to taxpayer taxpayer obtained the reference shares from bank pursuant to the msla bank transferred the reference shares to bank on behalf of taxpayer in settlement of the puts that taxpayer reported as constructive sales of the pledged shares under sec_1259 bank transferred the taxpayer’s pledged shares to bank bank holds the taxpayer’s shares as collateral under the msla the agreements between taxpayer and bank do not differentiate between physical settlement by delivery of the pledged shares or delivery of other shares that are acquired by taxpayer for delivery the agreements do not require delivery of the pledged shares issue did the exercise of the puts result in a closed and completed transaction for federal_income_tax purposes taxpayers may seek to characterize collar transactions of this nature as variable forward contracts a characterization that the service has not challenged taxpayer may prefer in the current context to characterize the collars as options our opinion has not been sought on whether the transactions should be respected as separate put and call options for federal_income_tax purposes there are a number of associated issues for instance it is unclear whether taxpayer has taken into income either in the past or with these transactions the premium and gain that was realized on its written call options that expired out-of-the-money related thereto the service would need to consider whether taxpayer is making an unauthorized change_of its accounting_method the duty_of_consistency doctrine and other related law in short taxpayer’s current characterization of the collar transaction as separate options may give rise to other effects that we are not advising on in this technical_advice tam-131174-11 the puts were closed upon settlement by their terms in general a contract that is settled by its terms is a closed and completed transaction for federal_income_tax purposes and must be currently accounted for commissioner v union pacific railroad co f2 d 2nd cir 128_f2d_693 5th cir delaware corp v commissioner tcmemo_2004_280 115_tc_605 sec_1_1001-1 gain_or_loss is realized from the conversion of property into cash the exercise of a put is a closed and completed transaction for federal_income_tax purposes revrul_78_182 revrul_71_521 1971_2_cb_313 revrul_58_234 1958_1_cb_279 clarified by revrul_68_151 1968_1_cb_363 see also notice_2003_81 2003_2_cb_1223 modified and supplemented by notice_2007_71 2007_35_irb_472 option writer’s transaction stays open without any ascertainable income or gain until the writer’s obligation is finally terminated without exercise or otherwise when the option writer’s obligation terminates the transaction closes cites omitted the method by which an option is exercised for instance cash settlement or property settlement does not alter the conclusion that the exercise of a put option is a taxable_event for federal_income_tax purposes under revrul_88_31 1988_1_cb_302 exercise of a cash_settlement_option is treated as a sale_or_exchange of the option see also 661_f3d_399 taxable_event occurs upon the closing of a contractual right to purchase or receive securities regardless of fact that right was settled by offset in this case the option rulings do not provide authority for deferring recognition beyond the exercise of the puts generally amounts received by a taxpayer without restriction as to use are includible in income when received see sec_451 286_us_417 the option rulings cited above generally provide that a payment received in return for writing an option is deferred until the option is exercised lapses or is otherwise terminated see revrul_78_182 however the option rulings make clear that the deferral only extends until the exercise lapse or other termination of the option contract at which point the premium is accounted for taxpayer recognized gain equal to the value of the puts at settlement generally the rules for determining the amount of gain_or_loss on the exercise and settlement of a derivative contract assume either a cash settlement ie no share delivery or property settlement with seller’s own shares see eg revrul_88_31 revrul_78_182 and rev_rul in the instant case taxpayer chose to settle with borrowed shares taxpayer may attempt to argue that so long as it has not as discussed above in this case taxpayer received net option premium attributable to the call option component of the collar transaction because the call expired unexercised taxpayer must recognize income equal to the gross premium on the expired call under revrul_78_182 the gross premium paid for the puts would reduce the amount_realized upon exercise of the puts tam-131174-11 identified specific shares with the exercise of a put then the option remains open for tax purposes because the amount of gain from the put is not reasonably determinable taxpayer may further argue that settlement with borrowed shares - which must eventually be repaid with other shares that are currently unidentified - would reach that same result the purpose of the open_transaction doctrine is to relieve a taxpayer from having to report income that may never be received for example in 283_us_404 the court concluded that the transaction was not closed because taxpayer might never recoup its capital_investment the open_transaction doctrine is a rule_of fairness designed to ascertain with reasonable accuracy the amount of gain_or_loss realized upon an exchange and if appropriate defer recognition thereof until the correct amounts can be accurately determined 473_f2d_274 5th cir the open_transaction treatment applies only in rare and extraordinary circumstances 71_tc_998 parrish v commissioner tcmemo_1997_474 aff'd 168_f2d_1098 8th cir the open_transaction doctrine is only applicable when it is not possible to determine the value of either of the assets exchanged 210_f3d_1346 11th cir under the puts taxpayer had the right to cash settle the contract deliver the pledged shares or deliver other shares had taxpayer settled in cash it would have received a fixed amount of gain equal to the difference between the exercise price of the put and the fair_market_value of the stock this amount is the value of the put itself this is the same net value received if taxpayer goes into the market at closing and purchases shares to be delivered under the higher put exercise price if on the other hand taxpayer delivered the pledged shares it would recognize not only the value of the put but also the gain already embedded in the pledged stock which had a basis well below its current fair_market_value because taxpayer decided to deliver borrowed shares however it may argue that there is no way to compute with reasonable certainty the total amount_realized on the exercise of the puts and so all gain should be deferred as a result taxpayer will assert that the transfer is not a closed and completed transaction for federal_income_tax purposes and the entire amount of cash should go untaxed until the subsequent and unrelated borrowing transaction is closed when considering the federal_income_tax consequences upon exercise of the puts it is important to differentiate between the amounts received representing profit on the puts and amounts received representing gain that could be recognized upon the sale of the some taxpayers may reference reinach v commissioner t c memo aff’d 373_f2d_900 2nd cir cert_denied 389_us_841 as authority for holding open the puts the tax_court noted that the years in which the call options were exercised were not before it except with respect to a claimed carryback and therefore the issue whether the call options remained open was not presented rather the primary issue was whether stock sold short by a purported trader was held primarily_for_sale_to_customers thus the case does not speak to the issue presented in this memo tam-131174-11 pledged shares amounts received for the put value are in all cases undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 the put value must be recognized upon closing of the puts the put value embedded in the puts and received by taxpayer is a fixed amount of gain paid_by bank in settlement of the puts that is clearly realized for federal_income_tax purposes this amount of gain is completely independent of any future event relating to the borrowed shares and unrelated to taxpayer’s basis or lack of basis in any particular shares the put value was not realized under the stock borrowing and msla transaction it arose solely out of taxpayer’s position under the puts and is not offset by any liability to return shares as a result there is a fixed amount of gain clearly realized under the puts and completely unrelated to the independent borrowing transaction - the difference between the cash received and the fair_market_value of the shares issue what is the character of the gain recognized upon the exercise of the puts the tax treatment given to option contracts is subject_to a unique set of rules as discussed above under these rules the exercise of a put option whether by cash settlement or property settlement is treated as a sale_or_exchange revrul_88_31 exercise of a cash_settlement_option is treated as a sale_or_exchange of the option sec_1234 provides that gain_or_loss attributable to the sale_or_exchange of or loss attributable to failure to exercise an option to buy or sell property shall be considered gain_or_loss from the sale_or_exchange of property which has the same character as the property to which the option relates has in the hands of the taxpayer or would have in the hands of the taxpayer if acquired by him sec_1234 provides that for purposes of subsections a and b - treatment of gain_or_loss in the case of the purchaser or the grantor of an option on stock securities or commodities - a cash_settlement_option shall be treated as an option to buy or sell property sec_1234 provides that for purposes of this paragraph a the term cash_settlement_option means any option which on exercise settles in or could be settled in cash or property other than the underlying property emphasis added sec_1234 was enacted in order to clarify that gain_or_loss on the sale exchange lapse or exercise of the option is capital_gain or loss with respect to grantors or holders h_r rep no 98th cong 2d sess vol c b congress also stated that a s under present law the receipt of cash on exercise of a cash_settlement_option is a taxable_event id accord revrul_88_31 a m a payment of cash made by the grantor of a call option to settle the grantor’s obligations under the option is a sale_or_exchange of the option by the holder revrul_78_182 provides that under sec_1234 gain_or_loss attributable to the sale tam-131174-11 or exchange of an option shall be considered gain_or_loss from the sale_or_exchange of property which has the same character as the stock and that the holding_period of the option is determined under sec_1222 sec_1_1234-1 provides that the period for which the taxpayer has held the option determines whether the capital_gain or loss is short-term or long-term as a result gain on the exercise of the puts will be treated as long-term_capital_gain pursuant to sec_1234 conclusion as stated above a fundamental tenet of the tax law is to tax similar economic results in a consistent manner generally in order to carry out this mandate the tax law does not distinguish between cash settled contracts and contracts that are settled with the seller’s pledged property or other_property whether purchased or borrowed for delivery in this case taxpayer takes a position that would indefinitely defer recognition of income realized upon exercise of an option simply because taxpayer delivered borrowed shares under this argument the later and completely unrelated borrowing transaction affords the puts a tax treatment that they could not otherwise receive and that is inconsistent with the tax treatment applied to any other settlement method for option transactions taxpayers cannot be allowed to so easily thwart the fundamental tenets of our tax system and create significantly disparate treatment for economically similar positions caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
